DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/26/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 line 5 recites “mounted with on,” which does not make sense.  Is the jib mounted with the mast, or on the mast?
Claim 17 line 1 recites “the telescopic is configured to…” which does not make sense.  The telescopic mast?  To which component does this limitation have reference?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-19 and 22-23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2019/0219035 (hereinafter “Garcia”).
Regarding claim 16 Garcia discloses a crane for erecting a tower from a plurality of tower segments, the crane comprising:
a telescopic mast (3.1 & 3.2) configured to change between a retracted state (see fig. 5a) and one or more extended states (see fig. 5b);
a jib (26’) rotatably (i.e. see positions in figure 5b verses figure 8) mounted with on the telescopic mast (3.1 & 3.2), the jib (26’) further comprising lifting equipment mounted thereon (block/tackle/hook; see figure 8);
the telescopic mast (3.1 & 3.2) further comprising:
a lower mast segment (3.1) having a lower clamp assembly (5.1) configured to grip the tower (1) and a roller assembly (4.1) configured to roll along the tower (1);
one or more additional mast segments (3.2) having an upper clamp assembly (5.2) for selectively gripping portions of the tower (1), the additional mast segments (3.2) being slidable with respect to the lower mast segment (3.1).
Regarding claim 17 Garcia discloses the above crane, and further discloses wherein the telescopic [mast] is configured to climb the tower (1) by selectively releasing the upper clamp assembly (5.2) or the lower clamp assembly (5.1) and changing between the retracted and the extended states (see paragraph 64 and figures 5a and 5b).
Regarding claim 18 Garcia discloses the above crane, and further discloses wherein the additional mast segments (3.2) comprise an upper mast segment (i.e. platform 26 attached to 3.2 and supports thereof) and one or more intermediate mast segments (3.2).
Regarding claim 19 Garcia discloses the above crane, and further discloses wherein the upper clamp assembly (5.2) is mounted (at least indirectly) to the upper mast segment (26).
Regarding claim 22 Garcia discloses the above crane, and further discloses wherein the lower clamp assembly (5.1) comprises a bottom clamp assembly and an intermediate clamp assembly (i.e. see figure 5a, showing two elements 5.1) that selectively grip portions of the tower (1).
Regarding claim 23 Garcia discloses the above crane, and further discloses wherein the roller assembly (4.1) comprises (see figure 2) a first arm (12) with a first set of wheels (22) arranged at a distal end of the first arm (12), and a second arm (12) with a second set of wheels (22) arranged at a distal end of the second arm (12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of US Patent Application Publication 2018/0155160 (hereinafter “Nelson”).
Regarding claim 20 Garcia discloses the above crane, but fails to disclose the specifics of claim 20.  Nelson teaches a similar climbing crane with an upper clamp assembly (152)  and a lower clamp assembly (156).  Nelson further teaches wherein one or both of the upper clamp assembly (152) and the lower clamp assembly (156) comprise:
a first arm (156a, see figure 11) with a first clamp (184) arranged at a distal end of the first arm (156a), and
a second arm (156a, see figure 11) including a second clamp (184) arranged at a distal end of the second arm (156a) (i.e. the first and second arms have identical reference numerals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to switch the webbing clamp of Garcia for the arm clamp of Nelson so the clamps would not drag on the tower when unengaged and moving up/down the tower.
Regarding claim 21 the combination of Garcia and Nelson teaches the above crane, and further teaches a distance between the first and second arms (156a) is changeable.

Allowable Subject Matter
Claims 24-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such references show various forms of apparatus which comprise at least one similar feature to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/N.L.A/Examiner, Art Unit 3654                   

/SANG K KIM/Primary Examiner, Art Unit 3654